Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 28-47 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional applications 61/651,486 filed May 24, 2012, 
61/651,474, filed May 24, 2012, 61/560,183, filed November 15, 2011, 61/560,162, filed November 15, 2011, 61/560,149, filed November 15, 2011, 61/560,144 filed November 15, 2011 and 61/560,178, filed November 15, 2011, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on September 3, 2020 are acceptable.  

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 14/358,511, filed May 15, 2014, now U.S. Patent No. 10,766,969.
The disclosure is objected to under 37 CFR 1.821 through 1.825 for failure to supply a sequence identifier to all disclosed sequences.  In particular, the histidine tag sequence “SGHHGGHHGGHH” shown at page 69, line 28, page 70, line 8 and line 15, page 71, line 4, line12 and line 18, the Ser1-Gly4-Ser1 linker at page 69, line 33 lack a sequence identifier (SEQ ID NO: ), see MPEP §2422.01.  The particular sequences are not present in the computer readable copy of sequence listing.   Hence, the disclosure fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must provide a substitute copy of the sequence listing, as well as any amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same, and where applicable, include no new matter, as required by 37 CFR 1.82(e-f) or 1.825(b) or 1.825(d).
Note, if the sequence listing text file submitted via EFS-Web complies with the requirements of 37 CFR 1.824(a)(2)-(6) and (b) (i.e., is a compliant sequence listing ASCII text file), the text file will serve as both the paper copy required by 37 CFR 1.821(c) and the computer readable form (CRF) required by 37 CFR 1.821(e), see MPEP section 500 (502.05IX).  
The disclosure is further objected to because of the following informalities: the various open quotation marks in ”,, minibodies"”, “,,Fc DART"” and “,,IgG DART"”  at page 19 need to be corrected.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.
“Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Claims 28-46 are broadly drawn to a method of inducing cytotoxicity in a cell expressing human B cell maturation antigen (BCMA) comprising contacting the cell such as human multiple myeloma L363 cells or NCI-HH929 cells with any bispecific binding molecule or human or humanized antibody comprising: a first binding domain that binds to human CD3, and a second binding domain that binds to human BCMA, wherein the binding molecule has an ECso of no more than 20,000 pg/ml or 5,000 pg/ml, using 51-chromium (51Cr) release assay after 18 or 48 hours of incubation.
Claim 47 encompasses a method of treating a multiple myeloma subject comprising: administering to a subject diagnosed as having multiple myeloma any bispecific binding molecule comprising: a first binding domain that binds to human CD3; and a second binding domain that binds to human BCMA, wherein the binding molecule has an ECso of no more than 20,000 pg/ml.
The specification discloses in vitro lysis of BCMA-positive human multiple myeloma cell line L-363 and NCI-H929 by bispecific BCMA-98/CD3 and BCMA-34 x CD3 antibodies, see Table 13. 
The bispecific BCMA-98/CD3 scFv comprises the amino acid sequence of SEQ ID NO: 380; the bispecific BCMA x CD3 scFv antibody comprises the amino acid sequence of SEQ ID NO: 340.  
However, many of the disclosed bispecific BCMA x CD3, such as the ones disclosed at page 94-184, are scFv bispecific antibodies.  The specification does not specifically disclose which bispecific BCMA x CD3 antibody  has an EC50 of no more than 20,000 pg/ml or 5,000 pg/ml.  The specification does not disclose a correlation between the structure of the various bispecific BCMA x CD3 antibodies, and the EC50 of no more than 20,000 or 5,000 pg/ml, as broadly claimed.   Thus, the functional definition (i.e., EC50 of no more than 20,000 pg/ml or 5,000 pg/ml) cannot be correlated with the disclosed structures.  
Structural features, e.g., amino acid sequences of heavy chain variable region and light chain variable region that could distinguish a “bispecific antibody binding molecule or human antibodies that bind to human BCMA and human CD3 in the genus from others having an EC50 of no more than 20,000 pg/ml or 5,000 pg/ml are missing from the disclosure and the claims. No common structural attributes identify the members of the genus.  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed bispecific antibodies themselves having an EC50 of no more than 20,000 pg/ml or 5,000 pg/ml, effective to treat a subject having multiple myeloma.  
Further, there are no human antibodies or IgG bispecific antibodies that bind to human BCMA and human CD3 wherein the bispecific antibodies have the EC50 of no more than 20,000 for inducing cytotoxicity in vitro using a 51-chromium release assay.  There are no in vivo working example of treating multiple myeloma in any subject by administering any bispecific antibody that binds to just human BCMA and human CD3 in the specification as filed.  It is unpredictable which undisclosed bispecific antibody that binds to human BCMA and human CD3 has EC50 of no more than 20,000 pg/ml for treating multiple myeloma in any mammalian subject.  
The state of the art is such that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al. (J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
	Further, Golay et al (Archives of Biochemistry and Biophysics 526: 146-153, 2012; PTO 1449) teaches the distance between the tumor antigen epitope recognized by the BsAb and the plasma membrane, as well as the size of the antigen, have been shown to affect the efficiency of killing by a CD3 x MCSP or CD3 x EpCAM BITE (bispecific t cell engager) antibody, see p. 149, left col., in particular. 
Furthermore, Golay et al teaches therapeutic antibodies are particularly difficult to study in a meaningful way in mice because antibodies specific for the human target may not recognize the murine antigen; humanized antibodies having IgG1 Fc that bind to human FcγRs, the same humanized antibodies may not bind to mouse FcγR due to specifies differences, see p. 151, right col., in particular. 
	Regarding bispecific antibodies (bsAbs) T-cell Engager (BiTE) by tandem connection of two scFvs, one of which was specific to CD3 on T cells and the other specific to a tumor-associated antigen on tumor cell surface, Ha (Frontiers in Immunology 394: 1-16, 2015; PTO 1449) teaches the serum half-life of tandem scFv-based BiTEs in mice was only 5-6 hours, which was much shorter than that of Fc-containing antibodies, see p. 8, left col., in particular.  As such, one of skilled in the art would not recognize that applicant was in possession of the genus of bispecific binding molecule having a first binding domain that binds to human CD3 and a second binding domain that binds to human BCMA wherein the binding molecule has an EC50 of no more than 20,000 pg/ml for treating multiple myeloma in any subject or inducing cytotoxicity in cell expressing human B cell maturation antigen (BCMA) in vitro at the time of filing.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a method of inducing cytotoxicity in a cell expressing human B cell maturation antigen (BCMA) comprising contacting the cell such as human multiple myeloma L363 cells or NCI-HH929 cells with a bispecific antibody comprising: a first binding domain that binds to human CD3, and a second binding domain that binds to human BCMA, wherein the binding molecule comprises the amino acid sequence of SEQ ID NO: 380 or SEQ ID NO: 340 and has an ECso of no more than 20,000 pg/ml using 51-chromium (51Cr) release assay, and (2) a method of treating a multiple myeloma comprising: administering to a human subject diagnosed as having multiple myeloma a bispecific binding molecule comprising: a first binding domain that binds to human CD3; and a second binding domain that binds to human BCMA, wherein the binding molecule comprises the amino acid sequence of SEQ ID NO: 340 or SEQ ID NO: 380 and has an ECso of no more than 20,000 pg/ml, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a method of inducing cytotoxicity in a cell expressing human B cell maturation antigen (BCMA) comprising contacting the cell such as human multiple myeloma L363 cells or NCI-HH929 cells with a bispecific antibody comprising: a first binding domain that binds to human CD3, and a second binding domain that binds to human BCMA, wherein the binding molecule comprises the amino acid sequence of SEQ ID NO: 380 or SEQ ID NO: 340 and has an ECso of no more than 20,000 pg/ml using 51-chromium (51Cr) release assay, and (2) a method of treating a multiple myeloma subject comprising: administering to a human subject diagnosed as having multiple myeloma a bispecific binding molecule comprising: a first binding domain that binds to human CD3; and a second binding domain that binds to human BCMA, wherein the binding molecule comprises the amino acid sequence of SEQ ID NO: 340 or SEQ ID NO: 380 and has an ECso of no more than 20,000 pg/ml, does not reasonably provide enablement for a method as set forth in claims 28-47. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 28-46 are broadly drawn to a method of inducing cytotoxicity in a cell expressing human B cell maturation antigen (BCMA) comprising contacting the cell such as human multiple myeloma L363 cells or NCI-HH929 cells with any bispecific binding molecule or human or humanized antibody comprising: a first binding domain that binds to human CD3, and a second binding domain that binds to human BCMA, wherein the binding molecule has an ECso of no more than 20,000 pg/ml or 5,000 pg/ml, using 51-chromium (51Cr) release assay after 18 or 48 hours of incubation.
Claim 47 encompasses a method of treating a multiple myeloma subject comprising: administering to a subject diagnosed as having multiple myeloma any bispecific binding molecule comprising: a first binding domain that binds to human CD3; and a second binding domain that binds to human BCMA, wherein the binding molecule has an ECso of no more than 20,000 pg/ml.
The specification discloses in vitro lysis of BCMA-positive human multiple myeloma cell line L-363 and NCI-H929 by bispecific BCMA-98/CD3 and BCMA-34 x CD3 antibodies, see Table 13.  The bispecific BCMA-98/CD3 scFv comprises the amino acid sequence of SEQ ID NO: 380; the bispecific BCMA x CD3 scFv antibody comprises the amino acid sequence of SEQ ID NO: 340.  
However, the specification does not teach a correlation between the structure, e.g., amino acid sequence of the heavy and light chain variable region of various bispecific human BCMA x human CD3 antibodies, and the function (e.g., EC50 of no more than 20,000 or 5,000 pg/ml.   Thus, the functional definition (i.e., EC50 of no more than 20,000 pg/ml or 5,000 pg/ml) cannot be correlated with the disclosed structures.  
The specification does not teach a representative number of species falling with the scope of the genus or structural common to the members of the genus of bispecific binding molecules or human or humanized antibodies having an EC50 of no more than 20,000 pg/ml or 5,000 pg/ml, effective to treat any subject having multiple myeloma.  
Further, there are no human antibodies or IgG bispecific antibodies that bind to human BCMA and human CD3 wherein the bispecific antibodies have the EC50 of no more than 20,000 for inducing cytotoxicity in vitro using a 51-chromium release assay.  There are no in vivo working example of treating multiple myeloma in any subject by administering any bispecific antibody that binds to just human BCMA and human CD3 in the specification as filed.  It is unpredictable which undisclosed bispecific antibody that binds to human BCMA and human CD3 has EC50 of no more than 20,000 pg/ml is effective to treat multiple myeloma in any mammalian subject.  
The state of the art is such that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al. (J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 14, 2003; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
	Further, Golay et al (Archives of Biochemistry and Biophysics 526: 146-153, 2012; PTO 1449) teaches the distance between the tumor antigen epitope recognized by the BsAb and the plasma membrane, as well as the size of the antigen, have been shown to affect the efficiency of killing by a CD3 x MCSP or CD3 x EpCAM BITE (bispecific t cell engager) antibody, see p. 149, left col., in particular. 
Furthermore, Golay et al teaches therapeutic antibodies are particularly difficult to study in a meaningful way in mice because antibodies specific for the human target may not recognize the murine antigen; humanized antibodies having IgG1 Fc that bind to human FcγRs, the same humanized antibodies may not bind to mouse FcγR due to specifies differences, see p. 151, right col., in particular. 
Regarding bispecific antibodies (bsAbs) T-cell Engager (BiTE) by tandem connection of two scFvs, one of which was specific to CD3 on T cells and the other specific to a tumor-associated antigen on tumor cell surface, Ha (Frontiers in Immunology 394: 1-16, 2015; PTO 1449) teaches the serum half-life of tandem scFv-based BiTEs in mice was only 5-6 hours, which was much shorter than that of Fc-containing antibodies, see p. 8, left col., in particular.  
A method of treating multiple myeloma in any subject in the absence of in vivo working examples is unpredictable for the following reasons: (1) the binding molecule may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the binding molecule may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the binding molecule unsuitable for in vivo therapeutic use, i.e. such as cytokine storm or short half-life that prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
For these reasons, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644